DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
                                              Response to Amendment
Amendment received on 01/18/2022 is acknowledged and entered. Claims 40-57 have been canceled. New claims 58-75 have been added. Claims 58-75 are currently pending in the application. 
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.

                             Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 58-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 58 is directed to a statutory category, because a series of steps for consumer sponsorship satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 58 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing sponsorship to consumers to make their purchases. The claim recites:

	receiving, via a first computing device, from a consumer with an associated consumer record, a request to purchase a product, the product having an associated product record that references an identity of the product and a price of the product;
	retrieving, from a plurality of sponsorship records stored in memory of a second computing device, at least one sponsorship record that includes or includes a reference to the consumer record, a campaign record, and an amount of value;
	extracting, from the campaign record, parameters of a campaign defined by a sponsor of the campaign;
	determining whether the request to purchase the product matches the parameters of the campaign;
	upon identification of a match between the request to purchase the product and the parameters of the campaign, creating a transaction by which the sponsorship record is used to pay at least a portion of the price of the product; and
	delivering the product to the consumer, wherein the parameters of the campaign are not communicated to the consumer.

The limitations of receiving a request; retrieving a record; extracting a parameter; determining a match; sponsoring a purchase; and delivering a product, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving a request”; “retrieving a record”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection).That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting 
	Specifically, regarding retrieving; extracting; and determining steps, - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). 
	Further, regarding extracting and determining (matching) steps, in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., parsing and extracting, as recited in claim 58, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”).
	Further, the purchasing and delivering steps represent basic commercial interaction and or post-solution activity. As per receiving and storing limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction.  These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.")).  
Further, merely combining several abstract ideas does not render the combination any less abstract. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).  Thus, adding one abstract idea (matching records) to another abstract idea (purchasing a product) does not render the claim non-abstract.”
abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional element – using a processor to perform receiving; retrieving; extracting; determining; and purchasing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form. They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination 
       The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, manipulating and outputting data.
	As per receiving and storing data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to See Bilski, 130 S. Ct. at 3230. 
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amount to no more than mere instructions to apply the exception using a generic computer component. The claim is now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component: “computer servers 102 (including, but not limited to, server farms, distributed computers, and/or other scalable server technologies) and physical network connections 108 (including, but not limited to, ethernet, wi-fi, and/or other electronic data networks) that facilitate electronic communication from the Sponsorship System 100 to any remote terminal 110 (including, but not limited to, personal computers, server computers, mobile devices, tablets, and/or other input/output devices).” (Specification, [0039]); and “A Web Page is a type of Uniquely Structured Document that uses markup 
languages such as HTML, HTMLS, XHTML, WML, etc. to format the contents of the 
Uniquely Structured Document.  One of ordinary skill in the art will be familiar with these and similar technologies.” (Specification, [0071]). Thus, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 58 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 58 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “linking the consumer directly to the sponsor eliminates the vast majority of inefficiencies, inaccuracies, and guesswork involved in commercial sponsorships and advertising” (Specification, [0018]). Thus, the current application’ solution to the problem of inefficient advertising is not technological, but “business solution”, or entrepreneurial. Therefore, claim 58 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim does not add significantly more to the exception. Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, claim 58 is not directed to significantly more than the exception itself, and are not eligible subject matter under § 101. The claim is not patent eligible. (Step 2B: No).
Ultramercial, 772 F.3d at 716. Therefore, dependent claims 59-63 are also directed to non-statutory subject matter. 
Because Applicant’s computer readable medium claims 64-69, and apparatus claims 70-75 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 58- are rejected under 35 U.S.C. 103 as being unpatentable over Alvernaz et al. (US 2014/0039941 A1).
	Claims 58, 64 and 70. Alvernaz et al. (Alvernaz) discloses a computer-implemented method for consumer sponsorship, the method comprising:
	receiving, via a first computing device, from a consumer with an associated consumer record, a request to purchase a product, the product having an associated product record that references an identity of the product and a price of the product; (entering a bid price by the registered user) [0043]; [0047]-[0049] (registering using the registration module and maintaining user information wherein the user information includes a personal identifier and a third party entity chosen to sponsor on-line transactions 501) 
	retrieving, a set of sponsorship records that reference the consumer record stored in memory of a second computing device [0048]-[0049].
	While Alvernaz does not explicitly teach: retrieving from a plurality of sponsorship records stored in memory of a second computing device, at least one sponsorship record that includes or includes a reference to the consumer record,
	Alvernaz further discloses: storing and maintaining user information wherein the user information includes a personal identifier and a third party entity chosen to sponsor on-line transactions [0047], thereby suggesting receiving one sponsorship record from the set of sponsorship records that reference the consumer record.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alvernaz to include the recited limitations, as suggested in Alvernaz and disclosed in Steelberg, because it would advantageously allow for the obtaining of an endorsement or sponsorship either from a specific individual, a specific entity, an affinity brand, a marketing partner, or a sponsor, as specifically stated in Steelberg [0007].
	Alvernaz, as modified by Steelberg, further teaches:
extracting, from the campaign record, parameters of a campaign defined by a sponsor of the campaign; [0047]-[0049]
determining whether the request to purchase the product matches the parameters of the campaign; [0047]-[0049]
upon identification of a match between the request to purchase the product and the parameters of the campaign, creating a transaction by which the sponsorship record is used to pay at least a portion of the price of the product; [0047]-[0049] and
delivering the product to the consumer, wherein the parameters of the campaign are not communicated to the consumer. (delivering the transferable tickets) [0048]

Claims 59, 65 and 71. The method of claim 58, the method further comprising:
submitting payment to a vendor of the product for the at least a portion of the price of the product specified in the transaction. Alvernaz; [0012]

specifying, by the sponsor, an original amount of value, the original amount of value being equal to the amount of value included in or referenced by the at least one sponsorship record. Same rationale as applied to claims 58, 64 and 70.

Claims 61, 67 and 73.  The method of claim 58, wherein the retrieved at least one sponsorship record is one of a plurality of sponsorship records retrieved, each of the plurality of retrieved sponsorship records “including or including” a reference to the consumer record and having campaign parameters that match the request to purchase the product, the method further comprising:
apportioning the price of the product to each of the plurality of retrieved sponsorship records; Alvernaz; [0043] and
creating a transaction for each of the plurality of retrieved sponsorship records. Alvernaz; [0047]-[0049]

Claims 62, 68 and 74.  The method of claim 58, the method further comprising:
verifying an identity of the consumer prior to delivery of the product. Alvernaz; [0058]; [0072]

Claims 63, 69 and 75. The method of claim 58, the method further comprising:
receiving a redemption request from the consumer including a unique code associated with the product to initiate the consumer sponsorship. Alvernaz [0009]

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that, similar to Enfish, the claims at issue are patent-eligible. Also, Applicant argues that the claims achieve new computer functionality, that additional elements integrate the claimed idea into practical application, and the claims recite “significantly more”.
	The Examiner respectfully disagrees with Applicant’s assertions. Contrary to the decision in Enfish, the claims at issue do not provide specific improvements in computer capabilities; in fact there is no technological improvements at all. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claims of the current invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed linking the consumer directly to the sponsor eliminates the vast majority of inefficiencies, inaccuracies, and guesswork involved in commercial sponsorships and advertising” (Specification, [0018]). Thus, the current application’ solution to the problem of inefficient advertising is not technological, but “business solution”, or entrepreneurial. 
Regarding practical application argument, the Examiner respectfully notes that additional elements, the processor, in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	As per substantially more argument, the Examiner respectfully notes that the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component; the recited functions Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, the claims of the current application are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101
Further, regarding “new computer functionality” argument, the Examiner respectfully notes that novelty, however, is not the issue when determining whether a claimed invention is directed to patentable subject matter. See Parker v. Flook, 437 U.S. 584, 588 (1978). Instead, the claims must provide "an element or combination of Alice, 134 S. Ct. at 2355. Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (quoting Mayo, 132 S. Ct. at 1304). The question in the second step of the patent-eligibility analysis is not whether a claimed element is novel, but rather, as set forth above, whether the implementation of the abstract idea involves “more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction & Transmission LLCv. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347-48 (Fed. Cir. 2014) (quoting Alice, 134 S. Ct. at 2359). Furthermore, “Novelty and non-obviousness have no bearing on   whether  a  claim  recites  an  abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) “”Even newly discovered judicial exceptions are still exceptions, despite their novelty”. Ultramerical, 10: “We do not agree with Ultramerical that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Moreover, “Novelty, however, is not the issue when determining whether a claimed invention is directed to patentable subject matter. See Parker v. Flook, 437 U.S. 584, 588 (1978). Instead, the claims must provide "an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355”.

	Further, regarding the decision in DDR argument, it is respectfully noted that in DDR, the claim includes additional elements of "1) stor[ing] 'visually perceptible Ultramercial, the claim does not generically recite "use the Internet" to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet. 
	Contrary to DDR, the claims at issue are drawn to the application of principles outside of the scientific realm -- such as principles related to commercial or business interaction. Unlike the problem presented in DDR Holdings, namely retaining visitors to a website (DDR Holdings, 773 F.3d at 1257), providing sponsorship to a user is not a problem unique to computer technologies. To the contrary, sponsorship of a purchase is a business concern that arises with a regular or electronic commerce. As such, the Examiner fails to see how the claimed invention is something other than the performance of an improved business practice via conventional computing components, which is not patent-eligible. Id. at 1256 (“[T]hese claims [of prior cases] in substance were directed to nothing more than the performance of an abstract business practice on the Internet or using a conventional computer. Such claims are not patent-eligible.”).

Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/18/2022